DEFERRED COMPENSATION AGREEMENT

This DEFERRED COMPENSATION AGREEMENT (the "Agreement") is entered into as of the
6th day of April, 2010, by and between Denmark State Bank, a Wisconsin
corporation ("the Bank"), and John P. Olsen ("the Employee"), an adult resident
of the State of Wisconsin.

W I T N E S S E T H:

WHEREAS, the Bank values the Employee's knowledge, experience, relationships and
skills, and desires to retain the Employee's services for a period of time, and

WHEREAS, the Bank and the Employee are willing to enter into this Agreement in
order to provide incentives to the Bank and to the Employee to continue the
employment relationship as described below,

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the Bank and the Employee do promise and agree as follows:

ARTICLE I

DEFERRED COMPENSATION AGREEMENT

A. Covenant of Future Services by Employee. The Employee agrees that, from the
date of this Agreement until January 1, 2014 (the "Contract Term"), he will
continue to work on a full-time basis for the Bank and will provide such
employment, information, consultation, assistance and services to the Bank, and
its parent, subsidiary, and other affiliated entities, as the Bank may from time
to time reasonably request. In addition, the Employee agrees that, during his
employment and following the conclusion of his employment with the Bank
(regardless of the reason or circumstances), he will continue to fulfill his
obligations under Article IV of this Agreement.

B. Deferred Compensation. In exchange for the consideration set forth in this
Agreement, the Bank will award the Employee a Stay Bonus of up to $100,000.00
(the "Deferred Compensation"). It is the intent of the parties that such
Deferred Compensation be paid in addition to the Employee's regular salary and
employee benefits.

ARTICLE II

CONDITIONS PRECEDENT

Except as provided in paragraphs B., C., and D. of Article III, below, the
Employee's right to receive the Deferred Compensation is contingent upon the
following conditions precedent:

 * The Employee must continue to be employed by the Bank through January 1,
   2011, whereupon the Employee will earn the right to receive $25,000.00
   pursuant to the schedule described in Article III below.
 * The Employee must continue to be employed by the Bank through January 1,
   2012, whereupon the Employee will earn the right to receive an additional
   $25,000.00 pursuant to the schedule described in Article III below.
 * The Employee must continue to be employed by the Bank through January 1,
   2013, whereupon the Employee will earn the right to receive an additional
   $25,000.00 pursuant to the schedule described in Article III below.
 * The Employee must continue to be employed by the Bank through January 1,
   2014, whereupon the Employee will earn the right to receive an additional
   $25,000.00 pursuant to the schedule described in Article III below.
 * The Employee must fulfill and continue to fulfill all of his obligations
   under Article IV of this Agreement.

ARTICLE III

PAYMENT OF DEFERRED COMPENSATION

A. Payment Schedule. Except as provided in paragraph B., below, beginning on a
reasonable date of the Bank's choosing between January 1, 2014 and January 15,
2014, the Bank will pay to the Employee the Deferred Compensation to which he is
entitled under Article II, above in a single lump sum installment.

B. Effect of Resignation/Termination.

In the event that the Employee resigns his employment before January 1, 2014 for
"Good Reason" (as that term is defined below) or in the event that the
Employee's employment is terminated by the Bank before January 1, 2014 without
"Cause" (as that term is defined below), then, pursuant to the schedule set
forth in paragraph A., above, the Bank will pay to the Employee Deferred
Compensation in the amount of $100,000.00 just as though the Employee had
continued to be employed through January 1, 2014..



For purposes of this Agreement, "Good Reason" shall mean only the following:

1. A unilateral and material reduction in the Employee's salary; or

2. A change in the ownership of the Bank or Denmark Bancshares, Inc. ("DBI")
whereby a person or group (a "Person") (within the meaning of Code section 409A)
acquires, directly or indirectly, ownership of a number of shares of capital
stock of the Bank or DBI which, together with capital stock already held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or of the combined voting power of the Bank's or DBI's outstanding capital
stock.

 

For purposes of this Agreement, "Cause" shall mean only the following:

1. A conviction in a court of law of any felony; or

2. Commission of any act of dishonesty involving the Bank; or

3. Any act or conduct having a material adverse affect on the Bank's reputation,
employees and/or business; or

4. Unauthorized use or disclosure of any of the Bank's confidential or
proprietary information; or

5. Giving substantial advice or assistance to an entity, person or business that
competes with the Bank; or

6. Scandalous or immoral behavior; or

7. Failure or refusal to perform such duties as the Board of Directors of the
Bank may from time to time reasonably direct; or

8. A material breach of duty under this Agreement.

C. Effect of Total Disability. If the Employee should become "Totally Disabled"
(as that term is defined below) prior to January 1, 2014, and if the Employee is
still employed with the Bank at the time of his total disability, then the Bank
will pay to the Employee the deferred compensation to which he is entitled under
Article II above, according to the schedule outlined in paragraph III.A. above.

For purposes of this Agreement, the Employee is considered to be "Totally
Disabled" if, in a medically-supported opinion of a physician, he (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan which covers the employees of the Bank.

D. Death. If the Employee should die prior to January 1, 2014, and if the
Employee is still employed with the Bank at the time of his death, then the Bank
will pay to the Employee's beneficiary (as designated in Schedule A attached
hereto) the deferred compensation to which he is entitled under Article II
above, according to the schedule outlined in paragraph III.A. above.

E. Withholding of Employment-Related Taxes. The Bank shall deduct from the
payments to be made under the terms of this Agreement any federal, state or
local withholding or other taxes or charges which the Bank is from time to time
required to deduct under applicable law. In addition, the Employee acknowledges,
agrees and authorizes the Bank to withhold a proper sum from the payments
hereunder for his premium contribution for the Bank-provided health and/or
dental insurance benefit plans in which he elects to participate. All amounts
payable to Employee under this Agreement are stated herein before any such
deductions (including, but not limited to, all FICA and medicare taxes which may
be owed for the entire Deferred Compensation upon Employee's receipt of the
First Payment). The Employee agrees that if the Bank is required to withhold any
tax amounts (including, but not limited to, social security or Medicare taxes)
with respect to the Deferred Compensation (or any portion thereof) before the
Deferred Compensation is payable under the terms of this Agreement then the Bank
may withhold such amounts from the Employee's other compensation payable to the
Employee from the Bank and, if such other compensation is insufficient to fully
satisfy the required withholding, the Employee will pay the balance of the
required withholding amount to the Bank on or before the date the Bank is
required to deposit such amount with the IRS.

ARTICLE IV

RESTRICTIVE COVENANTS

In exchange for the payment of $100.00, receipt of which is hereby acknowledged
by the Employee, and for the opportunity to earn some or all of the deferred
compensation, as described herein, the Employee agrees to the following
Restrictive Covenants:

Confidential Information

A. Acknowledgements. The Employee acknowledges that, during the course of his
employment with the Bank, he will continue to learn, receive, and otherwise have
access to, "Confidential Information" (as that term is defined below) regarding
the Bank, which Confidential Information was, and continues to be, the property
of the Bank. The Employee acknowledges that the Confidential Information was
developed by the Bank through the investment of substantial time, effort and
expense, that the Confidential Information has significant material value, and
that continuing to maintain the Bank's Confidential Information in confidence is
important to the ongoing profitability and success of the Bank.

B. Definitions. For purposes of this Agreement, "Confidential Information" is
all information regarding the Bank, its products, procedures, customers,
suppliers, business plans, markets, financial and other data, in whatever form
or medium, that:

1. is a "Trade Secret," as that term is defined by any applicable state and/or
federal statute or law; or

2. is not a Trade Secret, but nevertheless has economic or competitive value and
is not available to the competitors of the Bank in the public domain. Such
Confidential Information therefore generally includes, but is not limited to,
non-public information regarding the Bank's products, formulas, processes,
unique computer software and programs, research, inventions, business secrets,
copyrights, customer preferences and identities, supplier information, sales
techniques, distribution data, and information concerning the Bank's business
plans, marketing plans, sales plans and financial information.

"Confidential Information" does not include information which:

1. At the time of disclosure to the Employee is in the public domain;

2. After disclosure to the Employee becomes part of the public domain through no
fault of the Employee; or

3. Is disclosed to the Employee by a third party that does not have obligations
of confidentiality and does have the right to disclose the information.

C. Restrictions.

During Employment. The Employee acknowledges and agrees that, during his
employment with the Bank, he will not, directly or indirectly, use, disclose,
publish or allow access to any of the Bank's Confidential Information for any
purpose other than for the Bank's benefit and to fulfill his duties as a Bank
employee.

Following Employment. Upon the end of his employment with the Bank (regardless
of the reason or circumstances), the Employee agrees that he will return any and
all Confidential Information in his possession or control to the Bank, and he
will not make, retain, or remove any originals or copies or other duplications
of any Confidential Information. The Employee also agrees that, during the
eighteen month period immediately following the end of his employment with Bank
(regardless of the reason or circumstances), he will not, directly or
indirectly, use, disclose, publish, or allow any of the Bankss competitors or
potential competitors to gain access to any Confidential Information. In
addition, with regard to Confidential Information that also constitutes a Trade
Secret, the Employee agrees that, he will not, directly or indirectly, use,
disclose, publish or allow access by any third party to any such Trade Secret
for so long as such information continues to constitute a trade secret under
applicable law.



Non-Piracy and Non-Competition

A. Acknowledgements. The Employee acknowledges and agrees that the Bank is
continually engaged in efforts to generate customers and create goodwill with
existing and potential customers, and that the Employee has and/or will have an
impact on these efforts as a result of his employment with the Bank. The
Employee also recognizes that his employment with the Bank may include contact
with customers which may result in close relationships with those customers and
the association of the Bank's goodwill with the Employee. The Employee
acknowledges that those relationships and associated goodwill are significant
assets owned by the Bank and are developed only after the substantial investment
of time, effort, and expense by the Bank. The Employee acknowledges and agrees
that the following restrictions are reasonable in scope, necessary to protect
the legitimate interests of the Bank, and will not unreasonably restrict the
Employee's ability to earn a livelihood in the future.

B. Restrictions.

1. During the eighteen month period immediately following the end of the
Employee's employment with Bank (regardless of the reason or circumstances), the
Employee will not, for the purpose of procuring patronage and/or business that
is competitive with the goods and services offered by the Bank, directly or
indirectly, or as an individual, principal, agent, independent contractor,
consultant, director, officer, trustee, partner, proprietor, or otherwise
(except as the mere holder of no more than 5% of the stock of a publicly-held
Bank), seek, solicit, consult, correspond with, or otherwise contact, any
person, firm, corporation, customer, supplier, governmental agency, or other
entity that the Employee "serviced" (as that term is defined below) on the
Bank's behalf within the twelve month period immediately preceding the end of
the Employee's employment with the Bank. For purposes of this agreement, the
Employee will be deemed to have serviced a business, person, firm, corporation,
customer, supplier, government agency or other entity in the course and scope of
his employment with Bank.

2. In addition, during the eighteen month period immediately following the end
of his employment with the Bank (regardless of the reason), the Employee will
not render services in the Restricted Area (as that term is defined below) for
his own account or for the benefit of any person, firm, corporation,
governmental agency, or other entity where such services are the same or
substantially similar to the services that he rendered to the Bank during the
twelve month period immediately prior to the end of his employment. For purposes
of this Agreement, the "Restricted Area" is defined as a fifteen mile radius
surrounding any Denmark State Bank facility at which the Employee was physically
present and at which he provided services at any time during the twelve month
period immediately preceding the end of his employment with Bank.

3. During the twelve month period immediately following the end of his
employment with the Bank, the Employee will not solicit, recruit or offer
employment to any individual then-employed by the Bank, nor will he directly or
indirectly encourage any person then-employed by the Bank to leave the Bank.
Moreover, during that same twelve month period, the Employee will not directly
or indirectly encourage any third party to solicit, recruit, or offer employment
to any individual then-employed by the Bank.

ARTICLE V

ASSIGNABILITY

Except to the extent that this provision may be contrary to law, no assignment,
pledge, collateralization, or attachment of any of the benefits under this
Agreement shall be valid or recognized by the Bank. The Employee agrees not to
assign, pledge, collateralize or otherwise take any action intended to encumber
the Deferred Compensation.

 

 

ARTICLE VI

FUNDING OF DEFERRED COMPENSATION



The Bank shall have no duty or obligation to fund the Deferred Compensation with
specific corporate assets. It is the intention of the parties that the Deferred
Compensation be unfunded for tax purposes and for purposes of Title I of ERISA.

The Bank reserves the absolute right in its sole and exclusive discretion either
to fund or informally fund its obligations under this Agreement, or to refrain
from funding the same. Any funding provided by the Bank shall remain the sole
asset of the Bank, subject to its general creditors. The Employee shall have no
interest, as a secured creditor or otherwise, in the Deferred Compensation or in
any fund established by the Bank under this Agreement. Nothing in this Agreement
shall be construed as giving the Employee or his beneficiary(ies) any greater
rights than those of any other unsecured creditor of the Bank.

ARTICLE VII

NO TRUST



Nothing contained in this Agreement and no action taken pursuant to the
provisions of this Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Bank and the Employee, his
designated beneficiary or any other person.

ARTICLE VIII

MISCELLANEOUS

A. Amendment. During the lifetime of the Employee, this Agreement may be amended
or revoked at any time, in whole or in part, by the mutual written agreement of
the Parties. The Bank and the Employee agree to amend the terms of this
Agreement to the extent any subsequent law changes make any provision of this
Agreement invalid or unenforceable. The Bank and the Employee further agree to
amend the terms of this Agreement to comply with any subsequent regulations
issued by the Internal Revenue Service or any other applicable government agency
with respect to rules governing any of the terms or conditions of this
Agreement.

B. No Employment Agreement. The Bank and the Employee agree that the terms and
conditions of this Agreement do not create any employment agreement or other
contract between the Employee and the Bank which defines or limits the
employment duties of the Employee for the Bank or which otherwise guaranties
continued employment to the Employee. The parties agree that the Employee is
employed at will, that either party may terminate the employment relationship
with or without cause, and that the obligations of the parties under Article
III, paragraph B., above, cannot be construed to prohibit the right of either
party to end the employment relationship at any time and for any or no reason.

C. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered, personally or by certified
mail, postage prepaid, addressed to the Bank or the Employee at their last known
addresses.

D. Governing Law. This Agreement shall be governed by the laws of the state of
Wisconsin.

E. Remedies. If, at any time, the Employee violates any obligation owed to the
Bank under Article IV, above, then, in addition to all other remedies available
at law or in equity, the Bank will have the right (i) to immediately stop and
forever refrain from making any payment (or any further payment, if applicable)
to the Employee hereunder, and (ii) to recover any other losses resulting from
that violation or violations, including reasonable legal fees incurred in
enforcing the Agreement.

F. Agreement Binding Upon Parties. This Agreement shall be binding upon the
parties, their heirs, successors, legal representatives and assigns.

G. Entire Agreement. This Agreement supersedes all other agreements previously
made between the parties relating to its subject matter. There are no other
understandings or agreements, and this Agreement may not be amended or modified
except in writing signed by both parties hereto.



IN WITNESS of this Agreement, the parties have executed this instrument in
duplicate effective as of April 6, 2010, at Denmark, Wisconsin.

EMPLOYEE

_______________________________________

John P. Olsen, Employee

 

DENMARK STATE BANK

By:__________________________________

Jill S. Feiler

President



459497

SCHEDULE A

By signing below, I hereby designate the following as beneficiaries under the
provisions of this Agreement: Ann M. Olsen

______________________________________________________________________________

Current contact information for each designated beneficiary:

Ann M. Olsen

4487 Denmark Rd.

Denmark, WI 54208



 

The designation of the beneficiaries named above hereby revokes any earlier
designations which I may have made pursuant to this Agreement.

Dated this 6th day of April, 2010, Denmark, Wisconsin.

 

 

 

John P. Olsen, Employee

LABOR DEPARTMENT STATEMENT

 

To: Top Hat Plan Exemption, Pension & Welfare Benefits Administration

Room N-1513

U.S. Department of Labor

200 Constitution Avenue NW

Washington, D.C. 20210

 

 

FROM: Employer: DENMARK STATE BANK.

Employer Identification Number: 39-0240160

Address: PO BOX 130, DENMARK, WI 54208-0130

April 6, 2010

 

This document constitutes the statement required by 29 C.F.R. 2520.104-23(a)(1)
to be filed with the Secretary of Labor in respect to a Nonqualified Deferred
Compensation Plans maintained by the above employer.

The employer currently maintains Nonqualified Deferred Compensation Plans for a
key employees of the Employer. There are two participants in the plan.

 

Signed:

______________________________________

Plan Administrator: Dennis J. Heim

Title: Senior Vice President and CFO

Employer: Denmark State Bank